DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner considers the amendments filed on 12/21/2021 as overcoming the 112(a) and 112(b) rejections and the objections made in the office action dated 06/24/2021.
Reason for Allowance
The following is an examiner' s statement of reasons for allowance: 
A triplexer can be considered as an obvious extension of a duplexer circuit by a person of ordinary skill in the art and a multiplexer includes a triplexer. However, some of the closest prior arts that teaches duplexer or multiplexer lacks thereof a specific BAW resonator where 
a bottom electrode is within a portion of the cavity region (albeit there are prior arts that teaches similar bottom electrode, such as Huang et al. US 20170264264, Fig. 2A);
an insulating material overlying the top electrode (closest prior art Matsuo et al. US 2020/0083861, Fig. 1 layer 130, priority date Sep. 12, 2018 which questionable to the claimed priority of the current application, but, Huang teaches a dielectric (i.e. insulating) material partially overlying the top electrode, Fig. 2A) and configured with a thickness to tune the resonator (Huang, however, doesn’t teach the tunability of the thickness of the dielectric material) but Matsuo teaches 
a thickness of the insulating material to tune the resonator US 2020/0083861, §0031);
a collective bandwidth from 4.400 GHz to 5.855 GHz (Rihui, WO 2020119368 teaches on the frequency band for ANTENNA STRUCTURE AND COMMUNICATION TERMINAL but doesn’t teach duplexer or triplexer) such that the characteristic frequency centered around 5.1275 GHz (too specific center frequency for BAW resonators with aforementioned structural details) frequency is tuned from a lower frequency ranging from about 4.0 GHz to 5.5 GHz (two wide a frequency range to tune a center frequency around 5.1275 GHz with for BAW resonators with aforementioned structural details).
Therefore, although different prior arts teach features of the invention, all the claim limitations of claim 1 are not found in one of the prior arts as mentioned above nor do we find appropriate motivation of combining the teachings of apparently isolated prior arts to reach at the conclusion of meeting all the limitations of claim 1 in view of a person of ordinary skill without resorting to hindsight bias. Claim 1 thus distinguishes from the aforementioned prior arts and therefore is allowable. Claims 2-14 and 18-35 being directly or indirectly dependent from claim 1 would also be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843